PETERS, J.
By the execution and delivery of the mortgage deed, the mortgagee became the legal owner of the land in question, and lawfully seised and possessed of the same, by a title defeasible until the expiration of the law-day, and indefeasible afterwards and could, at any moment, maintain an action of trespass or ejectment against the mortgagor, or any other occupant, without her consent. " The delivery of a deed, whether a mortgage or a clear deed," said the late Judge Smith in Wakeman v. Banks, 2 Conn. Rep. 451." is tantamount to livery of seisin, and will enable the grantee to bring forward his action against the grantor, who shall withhold possession from him." A fortiori, may the mortgagee justify her own or her servant's entry against a stranger, a mere squatter, without colour or pretence of title. Indeed, the question is not, whether the defendant, or his lessor, have a perfect title, but whether a record title is not better than none. This question has been so frequently and so recently decided, by this Court, that it would be a work of supererrogation to discuss it on principle or authority. See Rockwell v. Bradley, 2 Conn. Rep. 1. Wakeman v. Banks, 2 Conn. Rep. 448. Clark v. Beach, ante 142. I am satisfied with these decisions and in the language of the late Ch. J. Swift, sincerely hope, that this source of litigation is exhausted.
Having no doubt on this points I give no opinion on the other, and advise a new trial.
The other Judges were of the same opinion, except Brainard J., who, was absent; Hosmer, Ch. J. concurring solely on the authority of Clark v. Beach, ante 142.
New trial to be granted.